By the Court,
Cole, J.
This purports to be an appeal from a final judgment of the circuit court of Dodge county. Upon an examination of the record, however, we do not find the proper evidence that any judgment has ever been rendered in that court. The judgment roll se¿t up by the clerk of the circuit court, contains no copy of a judgment as required by § 191 of the code. There is, to be sure, a clause in the bill of exceptions stating that a judgment was entered against the appellant for two hundred dollars, and fifty dollars costs. That is all there is any where in the record to show the rendition of a judgment. This is clearly insufficient There is, undoubtedly, a proper judgment entered up in due form in this cause, on the records of the circuit court. But there is nothing here to show that this is the case. The record sent
*160up should show such a judgment, if one there be. This is not a matter to be overlooked or disregarded by the appellate court, since it is the very foundation of the appeal which has been taken. See the case of Wheeler vs. Scott, 3 Wis. R., 362, As the record does not show any judgment in the cause from which an appeal would lie, we are compelled to dismiss the appeal.
Appeal dismissed.